DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The applicant filed preliminary amendment in 07/07/2022 and claims 21-40 are pending in the application, including independent claims 21, 36 and 39.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claims 21, 26, 36 and 39 are objected to because of the following informalities:
In claim 21 lines 9-10, the occurrence of “a predefined packet processing” should be amended to ----“the predefined packet processing”--- 
In claim 26 lines 2, the occurrence of “the match-action classifiers” should be amended to ----“the one or more match-action classifiers”---
In claim 36 lines 11, the occurrence of “a predefined packet processing” should be amended to ----“the predefined packet processing”---
In claim 39 lines 8-9, the occurrence of “a predefined packet processing” should be amended to ----“the predefined packet processing”---
In claim 21 lines 26, the occurrence of “a control protocol packet” should be amended to ----“the control protocol packet”---
In claim 22 lines 6, the occurrence of “create” should be amended to ----“the create”---
Appropriate correction is required.

Double Patenting
6.       The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 of Patent No. (US 11,297,008 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 11,297,008 B2) both disclose a system comprising a processor and a memory storing computer executable
instructions that, when executed by the processor, cause the system to perform operations. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 11,297,008 B2) (please see below the mapping of claims; the table below shows only Example of Claim 1 is anticipated by claim 1 of Patent No. (US 11,297,008 B2)

Instant Application: 17/683675
US Patent No.: US 11,297,008 B2 
21. A system comprising a processor and a memory storing computer executable
instructions that, when executed by the processor, cause the system to perform operations
comprising:
loading a packet processing component into the memory, the packet processing component
comprising a plurality of packet processing nodes arranged in a graph structure, the plurality of packet processing nodes configured to process and forward packets of a communications network in accordance with the graph structure;
receiving, via an application programming interface, a request to configure the packet processing component to perform a predefined packet processing function according to a predefined packet processing resource type of the graph structure; and
in response to the request, reconfiguring, during run time, one or more packet processing nodes in the graph structure to perform the predefined packet processing function based on the predefined packet processing resource type; 
wherein the reconfigured packet processing nodes
comprise one or more match-action classifiers which are arranged to apply one or more match-action rules in order to process a packet of the communications network.
1. A system comprising a processor and computer executable
instructions that, when executed by the processor, cause the system to perform operations
comprising:
instantiating a plurality of packet processing nodes arranged in a graph structure, wherein
a first packet processing node, after processing a packet, forwards the packet to a selected second
packet processing node for further processing in accordance with the graph structure, wherein the
packet processing nodes comprise a control protocol packet classifier arranged to apply one or more rules to forward a control protocol packet, and a control plane interface for receiving the forwarded control protocol packet and for transmitting the forwarded control protocol packet to a controller component;
executing an application programming interface operable to configure and reconfigure the packet processing component, during runtime, to perform a set of predefined packet processing functions;
receiving a first request from the controller component via the application programming interface, the request relating to a predefined packet processing resource type;
in response to the first request, generating one or more second requests relating to one or more packet processing nodes in the graph structure in accordance with the predefined packet processing resource type, wherein the first request and the one or more corresponding second requests comprise one or more of a create, update or delete request relating to the one or more packet processing nodes in the graph structure; and
based on the second requests, reconfiguring one or more nodes in the graph structure of the packet processing component by generating a match-action classifier in accordance with a resource type of the predefined packet processing resource type, the match-action classifier associated with match-action data usable to extract data bits from a plurality of header fields and packet headers.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 26, 28-34, 36-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chiosi et al. [hereinafter as Chiosi], US 2016/0062746 A1 in view of Goyal et al. [hereinafter as Goyal], US 2013/0232104 A1 further in view of Ni et al. [hereinafter as Ni], US 2020/0028779 A1.
Regarding claim 21, Chiosi discloses wherein a system comprising a processor and a memory storing computer executable instructions that, when executed by the processor, cause the system to perform operations comprising (Fig.1 [0066], a software defined network frame work system comprising a programmable packet data processor and computer executable instructions that cause the SDN system to perform):
loading a packet processing component into the memory, the packet processing component comprising a plurality of packet processing nodes arranged in a graph structure, the plurality of packet processing nodes configured to process and forward packets of a communications network in accordance with the graph structure (Fig.1-2 [0065], loading software defined network controller (SDN)/ packet processing component and Fig.1-2 [0083]-[0084], a reconfigurable/adaptation of software defined network controller 114 (i.e., SDN is packet processing component configurable in control plane and user plane/data plane by using the OpenFlow protocol configuration) for packet data processing, adaptors 208 of the software defined network controller 114 for changing/ loading the state of the network 104 and Fig.1-2 [0090]-[0091], the packet data processing/ the software defined network controller 114 configured function includes providing/ loading a plurality of packet processing nodes such as “compilers 212, network resource autonomous controller 202, service control interpreter 210, network DCAE 204, API 200, Model Files 214, Inventory/ Policies, Templates 206, Adapters 208, directed graphs 216” arranged in a graph structure and Fig.1-2 [0097], interact/forward the packet to a selected second packet processing node/selected node such as the service orchestrator 112 and the cloud orchestrator 116 for further processing and Fig.1-2 [0100], forward the packet to the network service controller identified for further processing);
receiving, via an application programming interface, a request to configure the packet
processing component to perform a predefined packet processing function according to a predefined packet processing resource type of the graph structure (Fig.1-2 [0051], receiving a first request via the application programming interface (APIs) and Fig.1-2 [0097]-[0098], the software defined network controller 114 interact with the service orchestrator 112 and the cloud orchestrator 116 (a given module relating to a predefined packet processing resource type) in responsive to a customer or on-demand request/ first request relating to the given packet processing resource 124 type/ resources 124  and Fig.1-2 [0108]-[0109], a request relating to the given packet processing resource type modeling a service 130 and Fig.5 [0131]-[0132], the network resource autonomous controller 202 and the resources 124 in the set of predefined packet processing resource types is responsive to a first request relating to the given packet processing resource type and Fig.1-2 [0059], predefined set of packet processing resources and functions); and
in response to the request, reconfiguring, during run time, one or more packet processing nodes in the graph structure to perform the predefined packet processing function based on the predefined packet processing resource type (Fig.1 [0036], during runtime and Fig.1-2 [0071]-[0072], directed graphs 216 component is executing an application programming interface (API) for use by a network service controller 210/ the software defined network controller 114 operable to configure and adapt/reconfigure the compilers/packet processing component to perform a set of predefined packet processing functions in real time/during runtime and Fig.1-2 [0088], service control interpreter 210 in conjunction with compilers 212 and the network resource autonomous controller 202 to perform a set of predefined packet processing functions and Fig.1-2 [0094], the configure function of the directed graphs 216 is for use by the software defined network controller 114 to configure the compilers/packet processing component to perform a set of predefined packet processing functions in response to the request and Fig.1-2 [0150], reconfiguring a set of physical network functions and virtual network function for processing resources by generating a request to one or more packet processing nodes/cloud orchestrator 116 in the graph structure in accordance with the predefined packet processing resource type, the request includes a location, policies, requirements).
	However, Chiosi does not specifically disclose wherein the reconfigured packet processing nodes comprise one or more match-action classifiers which are arranged to apply one or more match-action rules in order to process a packet of the communications network.
	In the same field of endeavor, Goyal discloses wherein the reconfigured packet processing nodes comprise one or more match-action classifiers which are arranged to apply one or more match-action rules in order to process a packet of the communications network (Fig.1-3 [0105]-[0106], the reconfigured packet processing nodes 301-330 routers and Fig.1-2 [0100]-[0104], a packet classifier of Layer 4 TCP matched in the classifier table/matched-action classifiers which are arranged to apply one or more rules or policies to forward a control protocol received packet flow/process a packet of the communications network and a packet that matched multiple rules belongs to the class identified by the identifier (class ID) of the rule among them that appears first in the classifier).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chiosi to incorporate the teaching of Goyal in order to provide for an improved efficiency of a compiler building the decision tree data structure.                                                        	It would have been beneficial to use packet classifiers which analyze and categorize rules in a classifier table and create a decision tree that is used to match received packets with rules from the classifier table. A decision tree is a decision support tool that uses a tree-like graph or model of decisions and their possible consequences, including chance event outcomes, resource costs, and utility as taught by Goyal to have incorporated in the system of Chiosi to achieve efficient solution for real-life applications. (Goyal, Fig.1 [0099], Fig.1-2 [0100]-[0104] and Fig.1-3 [0105]-[0106])
	Even though Chiosi and Goyal disclose wherein the reconfigured packet processing nodes comprise one or more match-action classifiers which are arranged to apply one or more match-action rules in order to process a packet of the communications network, in the same field of endeavor, Ni discloses wherein the reconfigured packet processing nodes comprise one or more match-action classifiers which are arranged to apply one or more match-action rules in order to process a packet of the communications network (Fig.3 [0068]-[0074], the match classifier is applying the match field of rule 0 to rule 6 (i.e., one or more match-action rules) and the classifier is processing a service flow packet according to the rule and Fig.4 [0119]-[0120], the match field of rule 5 and rule 6 in order to process the service flow packet of the communications network).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chiosi and Goyal to incorporate the teaching of Ni in order to provide for hardware implementation of a data packet processing.                                                        	                                                                                	It would have been beneficial to use the classifier which matches a packet header feature of the service flow packet with a match field of the rule 0 after receiving a service flow packet. If the packet header feature of the service flow packet successfully matches the match field of the rule 0, the classifier performs actions: adding an NSH to the service flow packet, setting an SPI and an SI in the NSH, and forwarding, to a next hop, the service flow packet to which the NSH is added as taught by Ni to have incorporated in the system of Chiosi and Goyal to provide for reducing control signaling overheads. (Ni, Fig.1 [0005], Fig.3 [0068]-[0074], and Fig.4 [0119]-[0120])

Regarding claim 22, Chiosi, Goyal and Ni disclose all the elements of claim 21 as stated above wherein Goyal further discloses responsive to a second request to create a specified packet processing resource type, the second request received via the application programming interface, generating a plurality of third requests, each of the third requests being at least one of create, update or delete a respective packet processing node in the graph structure (Fig.5 [0153]-[0155], the second request received from the controller component via the application programming interface (API), generating a plurality of third requests, each of said third requests being to at least one of create, update and delete a respective different packet processing node, for example, request that a cloud infrastructure create networking resources such as virtual LAN instances with assigned IP address ranges, DHCP, and the like in the graph structure).

Regarding claim 23, Chiosi, Goyal and Ni disclose all the elements of claim 21 as stated above wherein Ni further discloses the match-action classifier is generated in accordance with a first resource type (Fig.1 [0036], the match-action classifier is forwarded/generated in accordance with a first resource type).

Regarding claim 24, Chiosi, Goyal and Ni disclose all the elements of claim 23 as stated above wherein Ni further discloses match-action data is associated with the match-action classifier created in accordance with the first resource type (Fig.1 [0038]-[0039], match-action data is associated with the match-action classifier created in accordance with the first resource type).

Regarding claim 26, Chiosi, Goyal and Ni disclose all the elements of claim 21 as stated above wherein Goyal further discloses a match-action table in which the match-action rules of one of the match-action classifiers are stored as match-action table entries (Fig.10 [0137], a match-action table in which the match-action rules of one of the match-action classifiers are stored as the rule classification table/match-action table entries), further comprising computer executable instructions that, when executed by the processor, cause the system to perform operations comprising: responsive to one or more requests received via the application programming interface to reconfigure the packet processing component by creating a match-action table entry in accordance with a resource type B (Fig.10 [0137]-[0138], responsive to one or more requests received via the application programming interface to reconfiguring the packet processing component by creating a match-action table entry in accordance with a resource intensive/resource type B).

Regarding claim 28, Chiosi, Goyal and Ni disclose all the elements of claim 21 as stated above wherein Goyal further discloses the packet processing nodes comprise a user data packet classifier operable to apply the one or more match-action rules to forward a user data packet (Fig.21 [0186]-[0187], a user data packet classifier operable to apply one or more exact match-action rules in order to forward a user data packet), and wherein the user data packet classifier is operable to receive packets sent along a no-match path of the user data packet classifier (Fig.21 [0187], the user data packet classifier is operable to receive packets sent along a non-exact match path of the user data packet classifier).

Regarding claim 29, Chiosi, Goyal and Ni disclose all the elements of claim 21  as stated above wherein Chiosi further discloses generating output data based on a set of input parameters, the input parameters corresponding to the predefined packet processing resource type (Fig.1-2 [0091]-[0092], the generator module is generating to output data based on a set of input parameters, the input parameters corresponding to the predefined packet processing resource types/resource 124).

Regarding claim 30, Chiosi, Goyal and Ni disclose all the elements of claim 29 as stated above wherein Chiosi further discloses the set of input parameters are received as a definition document which defines correspondences between application resources exposed on the application programming interface and the packet processing nodes in the graph structure (Fig.1-2 [0056]-[0060], the set of input parameters are received in the form of a definition document which defines correspondences between application resources exposed on the application programming interface (API) and the packet processing nodes in the directed graph/graph structure).

Regarding claim 31, Chiosi, Goyal and Ni disclose all the elements of claim 29 as stated above wherein Chiosi further discloses the output data comprises code which is compiled to generate a graph configuration component (Fig.1-2 [0081], the output data comprises code which is compiled to generate the graph configuration component and Fig.1-3 [0116], the output data comprises code which is compiled to generate a graph configuration model).

Regarding claim 32, Chiosi, Goyal and Ni disclose all the elements of claim 31 as stated above wherein Chiosi further discloses the output data comprises code which is interpreted to generate a graph configuration component (Fig.1-2 [0081], the output data comprises code which is interpreted to generate the graph configuration component and Fig.1-3 [0116], the output data comprises code which is interpreted to generate a graph configuration model).

Regarding claim 33, Chiosi, Goyal and Ni disclose all the elements of claim 29 as stated above wherein Chiosi further discloses the output data comprises data structures which are usable to control a generic graph configuration component (Fig.7 [0169]-[0170], the output data comprises data structures which are usable to control a generic graph configuration component).

Regarding claim 34, Chiosi, Goyal and Ni disclose all the elements of claim 29 as stated above wherein Chiosi further discloses the output data comprises an application programming interface specification which is used to generate an additional application programming interface for use with a graph configuration component (Fig.2 [0070]-[0072], the output data comprises an application programming interface specification which is used to generate an additional application programming interface for use with a graph configuration component).

Regarding claim 36, Chiosi discloses wherein a method for reconfiguring a packet data processing system during run time in a communications network, the packet data processing system comprising a packet processing component and a graph configuration component (Fig.1 [0066], method for reconfiguring a packet data processing component of software defined network frame work system and Fig.1-2 [0083]-[0084], a reconfigurable/ adaptation of software defined network controller 114 (i.e., SDN is packet processing component configurable in control plane and user plane/data plane by using the OpenFlow protocol configuration) for packet data processing, adaptors 208 of the software defined network controller 114 for changing/reading the state of the network 104 in real time/during runtime and Fig.1 [0036], during runtime), the method comprising:
loading, by the packet data processing system, the packet processing component into a
memory of the packet data processing system, the packet processing component comprising a plurality of packet processing nodes arranged in a graph structure, the plurality of packet processing nodes configured to process and forward packets of the communications network in accordance with the graph structure (Fig.1-2 [0065], loading software defined network controller (SDN)/ packet processing component to the packet data processing component of software defined network frame work system and Fig.1-2 [0083]-[0084], a reconfigurable/adaptation of software defined network controller 114 (i.e., SDN is packet processing component configurable in control plane and user plane/data plane by using the OpenFlow protocol configuration) for packet data processing, adaptors 208 of the software defined network controller 114 for changing/ loading the state of the network 104 and Fig.1-2 [0090]-[0091], the packet data processing/ the software defined network controller 114 configured function includes providing/ loading a plurality of packet processing nodes such as “compilers 212, network resource autonomous controller 202, service control interpreter 210, network DCAE 204, API 200, Model Files 214, Inventory/ Policies, Templates 206, Adapters 208, directed graphs 216” arranged in a graph structure and Fig.1-2 [0097], interact/ forward the packet to a selected second packet processing node/selected node such as the service orchestrator 112 and the cloud orchestrator 116 for further processing and Fig.1-2 [0100], forward the packet to the network service controller identified for further processing);
receiving, by the graph configuration component via an application programming interface, a request to configure the packet processing component to perform a predefined packet processing function according to a predefined packet processing resource type of the graph structure (Fig.1-2 [0051], receiving a first request via the application programming interface (APIs) and Fig.1-2 [0097]-[0098], the software defined network controller 114 interact with the service orchestrator 112 and the cloud orchestrator 116 (a given module relating to a predefined packet processing resource type) in responsive to a customer or on-demand request/ first request relating to the given packet processing resource 124 type/ resources 124  and Fig.1-2 [0108]-[0109], a request relating to the given packet processing resource type modeling a service 130 and Fig.5 [0131]-[0132], the network resource autonomous controller 202 and the resources 124 in the set of predefined packet processing resource types is responsive to a first request relating to the given packet processing resource type and Fig.1-2 [0059], predefined set of packet processing resources and functions); and 
in response to the request, reconfiguring, during run time by the graph configuration
component, one or more packet processing nodes in the graph structure to perform the predefined packet processing function based on the predefined packet processing resource type (Fig.1 [0036], during runtime and Fig.1-2 [0071]-[0072], directed graphs 216 component is executing an application programming interface (API) for use by a network service controller 210/ the software defined network controller 114 operable to configure and adapt/reconfigure the compilers/packet processing component to perform a set of predefined packet processing functions in real time/during runtime and Fig.1-2 [0088], service control interpreter 210 in conjunction with compilers 212 and the network resource autonomous controller 202 to perform a set of predefined packet processing functions and Fig.1-2 [0094], the configure function of the directed graphs 216 is for use by the software defined network controller 114 to configure the compilers/packet processing component to perform a set of predefined packet processing functions in response to the request and Fig.1-2 [0150], reconfiguring a set of physical network functions and virtual network function for processing resources by generating a request to one or more packet processing nodes/cloud orchestrator 116 in the graph structure in accordance with the predefined packet processing resource type, the request includes a location, policies, requirements).
	However, Chiosi does not specifically disclose wherein the reconfigured packet processing nodes comprise one or more match-action classifiers which are arranged to apply one or more match-action rules in order to process a packet of the communications network.
	In the same field of endeavor, Goyal discloses wherein the reconfigured packet processing nodes comprise one or more match-action classifiers which are arranged to apply one or more match-action rules in order to process a packet of the communications network (Fig.1-3 [0105]-[0106], the reconfigured packet processing nodes 301-330 routers and Fig.1-2 [0100]-[0104], a packet classifier of Layer 4 TCP matched in the classifier table/matched-action classifiers which are arranged to apply one or more rules or policies to forward a control protocol received packet flow/process a packet of the communications network and a packet that matched multiple rules belongs to the class identified by the identifier (class ID) of the rule among them that appears first in the classifier).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chiosi to incorporate the teaching of Goyal in order to provide for an improved efficiency of a compiler building the decision tree data structure.                                                        	It would have been beneficial to use packet classifiers which analyze and categorize rules in a classifier table and create a decision tree that is used to match received packets with rules from the classifier table. A decision tree is a decision support tool that uses a tree-like graph or model of decisions and their possible consequences, including chance event outcomes, resource costs, and utility as taught by Goyal to have incorporated in the system of Chiosi to achieve efficient solution for real-life applications. (Goyal, Fig.1 [0099], Fig.1-2 [0100]-[0104] and Fig.1-3 [0105]-[0106])
	Even though Chiosi and Goyal disclose wherein the reconfigured packet processing nodes comprise one or more match-action classifiers which are arranged to apply one or more match-action rules in order to process a packet of the communications network, in the same field of endeavor, Ni discloses wherein the reconfigured packet processing nodes comprise one or more match-action classifiers which are arranged to apply one or more match-action rules in order to process a packet of the communications network (Fig.3 [0068]-[0074], the match classifier is applying the match field of rule 0 to rule 6 (i.e., one or more match-action rules) and the classifier is processing a service flow packet according to the rule and Fig.4 [0119]-[0120], the match field of rule 5 and rule 6 in order to process the service flow packet of the communications network).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chiosi and Goyal to incorporate the teaching of Ni in order to provide for hardware implementation of a data packet processing.                                                        	                                                                                	It would have been beneficial to use the classifier which matches a packet header feature of the service flow packet with a match field of the rule 0 after receiving a service flow packet. If the packet header feature of the service flow packet successfully matches the match field of the rule 0, the classifier performs actions: adding an NSH to the service flow packet, setting an SPI and an SI in the NSH, and forwarding, to a next hop, the service flow packet to which the NSH is added as taught by Ni to have incorporated in the system of Chiosi and Goyal to provide for reducing control signaling overheads. (Ni, Fig.1 [0005], Fig.3 [0068]-[0074], and Fig.4 [0119]-[0120])

Regarding claim 37, Chiosi, Goyal and Ni disclose all the elements of claim 36 as stated above wherein Goyal further discloses responsive to a second request to create a specified packet processing resource type, the second request received via the application programming interface, generating a plurality of third requests, each of the third requests being at least one of create, update or delete a respective packet processing node in the graph structure (Fig.5 [0153]-[0155], the second request received from the controller component via the application programming interface (API), generating a plurality of third requests, each of said third requests being to at least one of create, update and delete a respective different packet processing node, for example, request that a cloud infrastructure create networking resources such as virtual LAN instances with assigned IP address ranges, DHCP, and the like in the graph structure).

Regarding claim 39, Chiosi discloses wherein a non-transitory computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by one or more processors of a computing device, cause the computing device to (Fig.1 [0025], computer storage medium can have computer-executable instructions stored thereon that, when executed by a processor, can cause the processor to perform operations and Fig.1 [0066], a programmable packet data processing of software defined network frame work system comprising a programmable packet data processor and computer executable instructions that cause the SDN system to perform): 
load a packet processing component comprising a plurality of packet processing nodes
arranged in a graph structure, the plurality of packet processing nodes configured to process and forward packets of a communications network in accordance with the graph structure (Fig.1-2 [0065], loading software defined network controller (SDN)/ packet processing component and Fig.1-2 [0083]-[0084], a reconfigurable/adaptation of software defined network controller 114 (i.e., SDN is packet processing component configurable in control plane and user plane/data plane by using the OpenFlow protocol configuration) for packet data processing, adaptors 208 of the software defined network controller 114 for changing/ loading the state of the network 104 and Fig.1-2 [0090]-[0091], the packet data processing/ the software defined network controller 114 configured function includes providing/ loading a plurality of packet processing nodes such as “compilers 212, network resource autonomous controller 202, service control interpreter 210, network DCAE 204, API 200, Model Files 214, Inventory/ Policies, Templates 206, Adapters 208, directed graphs 216” arranged in a graph structure and Fig.1-2 [0097], interact/forward the packet to a selected second packet processing node/selected node such as the service orchestrator 112 and the cloud orchestrator 116 for further processing and Fig.1-2 [0100], forward the packet to the network service controller identified for further processing);
receiving, via an application programming interface, a request to configure the packet
processing component to perform a predefined packet processing function according to a predefined packet processing resource type of the graph structure (Fig.1-2 [0051], receiving a first request via the application programming interface (APIs) and Fig.1-2 [0097]-[0098], the software defined network controller 114 interact with the service orchestrator 112 and the cloud orchestrator 116 (a given module relating to a predefined packet processing resource type) in responsive to a customer or on-demand request/ first request relating to the given packet processing resource 124 type/ resources 124  and Fig.1-2 [0108]-[0109], a request relating to the given packet processing resource type modeling a service 130 and Fig.5 [0131]-[0132], the network resource autonomous controller 202 and the resources 124 in the set of predefined packet processing resource types is responsive to a first request relating to the given packet processing resource type and Fig.1-2 [0059], predefined set of packet processing resources and functions); and
in response to the request, reconfiguring, during run time, one or more packet processing nodes in the graph structure to perform the predefined packet processing function based on the predefined packet processing resource type (Fig.1 [0036], during runtime and Fig.1-2 [0071]-[0072], directed graphs 216 component is executing an application programming interface (API) for use by a network service controller 210/ the software defined network controller 114 operable to configure and adapt/reconfigure the compilers/packet processing component to perform a set of predefined packet processing functions in real time/during runtime and Fig.1-2 [0088], service control interpreter 210 in conjunction with compilers 212 and the network resource autonomous controller 202 to perform a set of predefined packet processing functions and Fig.1-2 [0094], the configure function of the directed graphs 216 is for use by the software defined network controller 114 to configure the compilers/packet processing component to perform a set of predefined packet processing functions in response to the request and Fig.1-2 [0150], reconfiguring a set of physical network functions and virtual network function for processing resources by generating a request to one or more packet processing nodes/cloud orchestrator 116 in the graph structure in accordance with the predefined packet processing resource type, the request includes a location, policies, requirements).
	However, Chiosi does not specifically disclose wherein the reconfigured packet processing nodes comprise one or more match-action classifiers which are arranged to apply one or more match-action rules in order to process a packet of the communications network.
	In the same field of endeavor, Goyal discloses wherein the reconfigured packet processing nodes comprise one or more match-action classifiers which are arranged to apply one or more match-action rules in order to process a packet of the communications network (Fig.1-3 [0105]-[0106], the reconfigured packet processing nodes 301-330 routers and Fig.1-2 [0100]-[0104], a packet classifier of Layer 4 TCP matched in the classifier table/matched-action classifiers which are arranged to apply one or more rules or policies to forward a control protocol received packet flow/process a packet of the communications network and a packet that matched multiple rules belongs to the class identified by the identifier (class ID) of the rule among them that appears first in the classifier).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chiosi to incorporate the teaching of Goyal in order to provide for an improved efficiency of a compiler building the decision tree data structure.                                                        	It would have been beneficial to use packet classifiers which analyze and categorize rules in a classifier table and create a decision tree that is used to match received packets with rules from the classifier table. A decision tree is a decision support tool that uses a tree-like graph or model of decisions and their possible consequences, including chance event outcomes, resource costs, and utility as taught by Goyal to have incorporated in the system of Chiosi to achieve efficient solution for real-life applications. (Goyal, Fig.1 [0099], Fig.1-2 [0100]-[0104] and Fig.1-3 [0105]-[0106])
	Even though Chiosi and Goyal disclose wherein the reconfigured packet processing nodes comprise one or more match-action classifiers which are arranged to apply one or more match-action rules in order to process a packet of the communications network, in the same field of endeavor, Ni discloses wherein the reconfigured packet processing nodes comprise one or more match-action classifiers which are arranged to apply one or more match-action rules in order to process a packet of the communications network (Fig.3 [0068]-[0074], the match classifier is applying the match field of rule 0 to rule 6 (i.e., one or more match-action rules) and the classifier is processing a service flow packet according to the rule and Fig.4 [0119]-[0120], the match field of rule 5 and rule 6 in order to process the service flow packet of the communications network).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chiosi and Goyal to incorporate the teaching of Ni in order to provide for hardware implementation of a data packet processing.                                                        	                                                                                	It would have been beneficial to use the classifier which matches a packet header feature of the service flow packet with a match field of the rule 0 after receiving a service flow packet. If the packet header feature of the service flow packet successfully matches the match field of the rule 0, the classifier performs actions: adding an NSH to the service flow packet, setting an SPI and an SI in the NSH, and forwarding, to a next hop, the service flow packet to which the NSH is added as taught by Ni to have incorporated in the system of Chiosi and Goyal to provide for reducing control signaling overheads. (Ni, Fig.1 [0005], Fig.3 [0068]-[0074], and Fig.4 [0119]-[0120])

Regarding claim 40, Chiosi, Goyal and Ni disclose all the elements of claim 39 as stated above wherein Goyal further discloses responsive to a second request to create a specified packet processing resource type, the second request received via the application programming interface, generating a plurality of third requests, each of the third requests being at least one of create, update or delete a respective packet processing node in the graph structure (Fig.5 [0153]-[0155], the second  request received from the controller component via the application programming interface (API), generating a plurality of third requests, each of said third requests being to at least one of create, update and delete a respective different packet processing node, for example, request that a cloud infrastructure create networking resources such as virtual LAN instances with assigned IP address ranges, DHCP, and the like in the graph structure).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chiosi et al. [hereinafter as Chiosi], US 2016/0062746 A1 in view of Goyal et al. [hereinafter as Goyal], US 2013/0232104 A1 in view of Ni et al. [hereinafter as Ni], US 2020/0028779 A1 further in view of Shelar et al. [hereinafter as Shelar], US 11,178,051 B2.
Regarding claim 25, Chiosi, Goyal and Ni disclose all the elements of claim 24 as stated above. 
	However, Chiosi, Goyal and Ni does not specifically disclose wherein the match-action data comprises a unitary bitmask which is operable to extract the data bits.
	In the same field of endeavor, Shelar discloses wherein the match-action data comprises a unitary bitmask which is operable to extract the data bits (Fig.2 Col 4 lines 62-67 to Col 5 lines 1-11, the match-action packet data comprises a flow key bitmask which is operable to extract the data bits and Fig.4 Col 10 lines 19-42, the process 400 of extracting the header values/data bits by using the flow key bitmask).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chiosi, Goyal and Ni to incorporate the teaching of Shelar in order to improve the performance.                                                       	                                                                   	It would have been beneficial to compute a flow key bitmask by calculating the union of all the flow table masks (e.g., subtable masks), the extractor 230 generates the flow key by choosing a set of values based on wildcard match pattern of one or more different flow entries as taught by Shelar to have incorporated in the system of Chiosi, Goyal and Ni to achieve various operations for setting priorities. (Shelar, Fig.2 Col 4 lines 62-67 to Col 5 lines 1-11, Fig.2 Col 6 lines 62-67 to Col 7 lines 1-6 and Fig.4 Col 10 lines 19-42)


Claims 27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chiosi et al. [hereinafter as Chiosi], US 2016/0062746 A1 in view of Goyal et al. [hereinafter as Goyal], US 2013/0232104 A1 in view of Ni et al. [hereinafter as Ni], US 2020/0028779 A1 further in view of Yu [hereinafter as Yu], US 7486614 B2.
Regarding claim 27, Chiosi, Goyal and Ni disclose all the elements of claim 21 as stated above wherein Goyal further discloses the match-action classifiers are usable to perform one or more of: packet validation (Fig.14 [0165], packet validation of match-action classifier); packet modification (Fig.11 [0145], packet modification); packet multiplexing (Fig.11 [0146], packet multiplexing); or packet demultiplexing (Fig.11 [0146], packet demultiplexing).       	                                                                                    	Even though Chiosi, Goyal and Ni disclose packet multiplexing; and packet demultiplexing, in the same field of endeavor, Yu teaches wherein packet multiplexing; or packet demultiplexing (Fig.3-4 Col 15 lines 41-51, packet multiplexing and packet demultiplexing according to flow number value, MDL header extraction).                                	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chiosi, Goyal and Ni to incorporate the teaching of Yu in order to improve latency variation in access network application.                                                        	                                                      	It would have been beneficial to use the MDL/XP adaptation source which performs the following functions between its input and its output: Packet multiplexing, Adding MDL header. The MDL/XP adaptation sink performs the following functions between its input and its output: Packet demultiplexing according to flow number value, MDL header extraction as taught by Yu to have incorporated in the system of Chiosi, Goyal and Ni to improve bandwidth utilization. (Yu, Fig.3-4 Col 15 lines 41-51 and Fig.9 Col 31 lines 48-67)

Regarding claim 38, Chiosi, Goyal and Ni disclose all the elements of claim 36 as stated above wherein Goyal further discloses the match-action classifiers are usable to perform one or more of: packet validation (Fig.14 [0165], packet validation of match-action classifier); packet modification (Fig.11 [0145], packet modification); packet multiplexing (Fig.11 [0146], packet multiplexing); or packet demultiplexing (Fig.11 [0146], packet demultiplexing).       	                                                                                    	Even though Chiosi, Goyal and Ni disclose packet multiplexing; and packet demultiplexing, in the same field of endeavor, Yu teaches wherein packet multiplexing; or packet demultiplexing (Fig.3-4 Col 15 lines 41-51, packet multiplexing and packet demultiplexing according to flow number value, MDL header extraction).                                	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chiosi, Goyal and Ni to incorporate the teaching of Yu in order to improve latency variation in access network application.                                                        	                                                      	It would have been beneficial to use the MDL/XP adaptation source which performs the following functions between its input and its output: Packet multiplexing, Adding MDL header. The MDL/XP adaptation sink performs the following functions between its input and its output: Packet demultiplexing according to flow number value, MDL header extraction as taught by Yu to have incorporated in the system of Chiosi, Goyal and Ni to improve bandwidth utilization. (Yu, Fig.3-4 Col 15 lines 41-51 and Fig.9 Col 31 lines 48-67)


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Chiosi et al. [hereinafter as Chiosi], US 2016/0062746 A1 in view of Goyal et al. [hereinafter as Goyal], US 2013/0232104 A1 in view of Ni et al. [hereinafter as Ni], US 2020/0028779 A1 further in view of Dolby et al. [hereinafter as Dolby], US 2018/0121320 A1.
Regarding claim 35, Chiosi, Goyal and Ni disclose all the elements of claim 34 as stated above wherein Chiosi further discloses the application programming interface specification comprises an OpenAPI specification (Fig.7 [0084], the application programming interface specification comprises an OpenAPI specification).                                	Even though Chiosi, Goyal and Ni disclose the application programming interface specification comprises an OpenAPI specification, in the same field of endeavor, Dolby teaches wherein the application programming interface specification comprises an OpenAPI specification (Fig.1 [0020], the application programming interface specification comprises an OpenAPI specification).                                                                                              	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chiosi, Goyal and Ni to incorporate the teaching of Dolby in order to provide dynamic procurement of computing resources.                                                        	                                                      	It would have been beneficial to use a growing variety of publicly accessible web services. Applications can access and/or request these publicly accessible web services
by invoking their corresponding web Application Programming Interfaces (web APIs). Specifications of the web APIs can be found in various on-line documentations that expose the publicly accessible web services. Such specifications (such as the OpenAPI Specification) as taught by Dolby to have incorporated in the system of Chiosi, Goyal and Ni to provide a debugging tool for statically verifying programs. (Dolby, Fig.1 [0003] and Fig.1 [0020])


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tiwari et al. (Pub. No.: US 2016/0330076 A1) teaches Systems and Methods for Configuring a Device via a Software-Defined Networking Controller.

Snelgrove et al. (U.S Patent. No.: US 6985722 B1) teaches Telecommunication Services.

DeCusatis et al. (Pub. No.: US 2015/0163159 A1) teaches Software-Defined Networking Single-Source Enterprise Workload Manager.

Connolly et al. (Pub. No.: US 2017/0371692 A1) teaches Optimized Virtual Network Function Service Chaining with Hardware Acceleration.

Sorokopud et al. (Pub. No.: US 2005/0060418 A1) teaches Packet Classification.

Wechsler et al. (Pub. No.: US 2018/0150569 A1) teaches System and Methods for Driving Graph Structure and Behavior Using Models.

Paramasivam (Pub. No.: US 2019/0007237 A1) teaches System and Method for Customizing Packet Processing Order in Networking Devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414